      Case 2:19-cv-01232-SPL Document 153 Filed 09/01/21 Page 1 of 12




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-19-01232-PHX-SPL
      Tiffany Roberts,
 9                                               )
                                                 )
                         Plaintiff,              )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Garrison Property Casualty and             )
12    Insurance Company,                         )
13                                               )
                                                 )
                         Defendant.              )
14
15   I.     BACKGROUND
16          Plaintiff Tiffany Roberts is an insured of Defendant Garrison Property Casualty and
17   Insurance Company. (Doc. 59 at 5). Plaintiff alleges Defendant “promises worldwide
18   coverage for personal property up to the applicable amount of insurance listed on the
19   declarations page, except for property usually located at a residence other than the one
20   listed on the declarations page,” and that for those “other” residences, “the limit of liability
21   is 10% of the amount of insurance available for the principal residence.” (Doc. 59 at 4).
22   Plaintiff alleges, however, that Defendant “applies the 10% cap to any personal property
23   located outside the primary home at the time of the loss, even if there is no other residence
24   or it is not usually located at a secondary residence.” (Doc. 59 at 4). Plaintiff brought breach
25   of contract and bad faith claims and also sought declaratory and injunctive relief and
26   punitive damages. (Doc. 1).
27          On May 14, 2021, Defendant filed a Motion to Preclude Opinions and Statements
28   of Plaintiff’s Claims Handling Expert (Doc. 112). The Motion seeks to preclude the opinion
         Case 2:19-cv-01232-SPL Document 153 Filed 09/01/21 Page 2 of 12




 1   of Plaintiff’s claims handling expert, Daniel G. Fink. Defendant seeks to preclude five
 2   specific portions of Mr. Fink’s expert report: (1) opinions, statements, and references to
 3   applicable law; (2) opinions and statements about policy interpretation; (3) opinions that
 4   Garrison acted in bad faith; (4) opinions regarding Garrison’s alleged motive, intent, or
 5   state of mind; and (5) mention of the Arizona Unfair Claims Settlement Practices Act,
 6   A.R.S § 20-461, and the Unfair Claims Settlement Practices Regulation, R20-6-801. (Doc.
 7   112 at 2–3). The Motion also objects to the expert opinion as not including items that
 8   Federal Rule of Civil Procedure (“FRCP”) 26(a)(2)(B) requires an expert report to contain,
 9   including Mr. Fink’s compensation, a list of his publications, and a list of cases in which
10   he has testified. (Doc. 112 at 2).
11            However, on July 20, 2021, this Court granted summary judgment in favor of
12   Defendant on Plaintiff’s bad faith claim along with her request for a declaratory judgment
13   and request for punitive damages, leaving only Plaintiff’s breach of contract claim and
14   request for injunctive relief for trial. (Doc. 148). The Court further ordered the parties to
15   file a joint notice, now before the Court (Doc. 150), indicating whether the pending Motion
16   to Preclude had been mooted by the summary judgment ruling.
17            In the Joint Notice, Defendant argues that “[t]he Court granting [Defendant]
18   summary judgment on the bad faith claim renders moot” the Motion to Preclude. (Doc. 150
19   at 4). But Defendant does not actually provide any argument on the mootness issue. Instead,
20   in light of the summary judgment ruling, Defendant provides additional arguments in favor
21   of its Motion to Preclude (Doc. 150 at 4–5), each of which Plaintiff discusses in the Joint
22   Notice (Doc. 150 at 3–4). Because Defendant provides no argument on the mootness issue,
23   the Court will address the Motion to Preclude on the merits with consideration for the
24   arguments made in the Joint Notice.1
25   ///
26
     1
27    Because it would not assist in resolution of the instant issues, the Court finds the
     pending motion is suitable for decision without oral argument. See LRCiv. 7.2(f); Fed. R.
28   Civ. P. 78(b); Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998).

                                                  2
      Case 2:19-cv-01232-SPL Document 153 Filed 09/01/21 Page 3 of 12




 1   II.    LEGAL STANDARD
 2          When either party attempts to offer expert testimony through an expert witness, the
 3   Court “must determine whether the expert witness is qualified and has specialized
 4   knowledge that will ‘assist a trier of fact to understand the evidence or to determine a fact
 5   in issue.’” McKendall v. Crown Control Corp., 122 F.3d 803, 805 (9th Cir. 1997) (quoting
 6   Fed. R. Evid. 702) (citing Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 591 (1993)
 7   (“Daubert I”)), overruled on other grounds by United States v. Hankey, 203 F.3d 1160,
 8   1169 n.7 (9th Cir. 2000). The Court’s analysis is done by comparing the proposed expert
 9   testimony to the requirements of Federal Rule of Evidence (“FRE”) 702. FRE 702
10   provides:
                   A witness who is qualified as an expert by knowledge, skill,
11
                   experience, training, or education may testify in the form of an
12                 opinion or otherwise if:
13                 (a) the expert’s scientific, technical, or other specialized
                   knowledge will help the trier of fact to understand the evidence
14                 or to determine a fact in issue;
15                 (b) the testimony is based on sufficient facts or data;
16                 (c) the testimony is the product of reliable principles and
                   methods; and
17
                   (d) the expert has reliably applied the principles and methods
18                 to the facts of the case.
19   Fed. R. Evid. 702.
20          The United States Supreme Court and the Ninth Circuit Court of Appeals have
21   issued opinions interpreting FRE 702 that help guide this Court’s analysis. See Daubert I;
22   see also Daubert v. Merrell Dow Pharmaceuticals, 43 F.3d 1311 (9th Cir. 1995) (“Daubert
23   II”). According to Daubert I, the Court has broad discretionary powers in determining
24   whether a proposed expert is qualified under FRE 702 by “knowledge, skill, experience,
25   training, or education.” Daubert I at 591; see also Daubert II at 1315. The Court must also
26   decide whether the proposed subject matter of the expert opinion correctly concerns
27   “scientific, technical, or other specialized knowledge” under FRE 702. McKendall, 122
28

                                                   3
      Case 2:19-cv-01232-SPL Document 153 Filed 09/01/21 Page 4 of 12




 1   F.3d at 806 (citing Bogosian v. Mercedes-Benz of N. Am., Inc., 104 F.3d 472, 476 (1st Cir.
 2   1997); Fed. R. Evid. 702). Finally, the Court must ascertain “whether the testimony is
 3   helpful to the trier of fact, i.e., whether it rests on a reliable foundation and is relevant to
 4   the facts of the case.” Id. (quoting Bogosian, 104 F.3d at 476).
 5          The Supreme Court charged district courts with acting as “gatekeepers” to ensure
 6   that all scientific testimony and evidence admitted is both relevant and reliable. Hall v.
 7   Baxter Healthcare Corp., 947 F. Supp. 1387, 1396 (D. Or. 1996). Thus, the task before
 8   this Court is two-pronged. First, the Court must ensure that the proposed testimony
 9   exemplifies “scientific knowledge,” constitutes “good science,” and was “derived by the
10   scientific method.” Id. (citing Daubert II, 43 F.3d at 1316). Second, the Court must ensure
11   that the testimony is “relevant to the task at hand” in that it “logically advances a material
12   aspect of the proposing party’s case.” Daubert II, 43 F.3d at 1315 (quoting Daubert I, 509
13   U.S. at 597).
14   III.   ANALYSIS
15          a. FRCP 26(a)(2)
16          Garrison first seeks to preclude Mr. Fink’s report entirely for failing to comply with
17   the requirements of FRCP 26(a)(2)(B). FRCP 26 provides that the disclosure of a witness
18   that may be used at trial must be accompanied by a written report, prepared and signed by
19   the witness, containing:
                    (i) a complete statement of all opinions the witness will
20
                   express and the basis and reasons for them;
21                   (ii) the facts or data considered by the witness in forming them;
22                   (iii) any exhibits that will be used to summarize or support
23                   them;
                     (iv) the witness’s qualifications, including a list of all
24
                     publications authored in the previous 10 years;
25                   (v) a list of all other cases in which, during the previous 4 years,
26                   the witness testified as an expert at trial or by deposition; and
27                   (vi) a statement of the compensation to be paid for the study
                     and testimony in the case.
28

                                                      4
     Case 2:19-cv-01232-SPL Document 153 Filed 09/01/21 Page 5 of 12




 1   Fed. R. Civ. P. 26(a)(2)(B). Garrison argues Mr. Fink’s report did not contain the last three
 2   requirements.
 3           FRCP 37(c)(1) specifies the consequences for violating FRCP 26(a). It provides
 4   that “[i]f a party fails to provide information or identify a witness as required by Rule 26(a)
 5   or (e), the party is not allowed to use that information or witness to supply evidence . . . at
 6   a trial, unless the failure was substantially justified or is harmless.” (emphasis added). To
 7   determine whether a violation is harmless, courts consider the following factors:
 8   “(1) prejudice or surprise to the party against whom the evidence is offered; (2) the ability
 9   of that party to cure the prejudice; (3) the likelihood of disruption at trial; and (4) bad faith
10   or willfulness involved in not timely disclosing the evidence.” Krause v. Cnty. of Mohave,
11   459 F. Supp. 3d 1258, 1270 (D. Ariz. 2020).
12          At the outset, the Court agrees with Plaintiff that Mr. Fink’s report does in fact
13   include his qualifications, including publications. (Doc. 112-1 at 1–2). The only
14   requirements missing from the report are the prior cases in which Mr. Fink has testified
15   and a statement of his compensation.
16          The first and second factors weigh against precluding Mr. Fink’s testimony. The
17   prejudice and harm to Plaintiff is minimal because the opinion merely omitted Mr. Fink’s
18   compensation and prior testimony, but the substance of his opinions and the basis for them
19   was contained in the report. See, e.g., Burk v. State Farm Fire & Cas. Ins. Co., No. CV-
20   14-02642-PHX-SMM, 2017 WL 4676588, at *3 (D. Ariz. Mar. 27, 2017) (excluding expert
21   testimony because the expert’s report “fails to provide (1) the basis and reasons for his
22   opinions; (2) the facts and data considered in forming his opinions; and (3) a sufficient
23   amount of detail as to his qualifications”). Further, the missing information has since been
24   provided to Plaintiffs and Garrison did not depose Mr. Fink (Doc. 126 at 14–15), so
25   Plaintiff was not deprived of the opportunity to ask him about the missing information prior
26   to his questioning. Plaintiff has been minimally prejudiced.
27          The third and fourth factors also weigh against precluding the testimony because
28   Plaintiff has since been provided the missing information. (Doc. 126-1). Trial has not yet


                                                    5
     Case 2:19-cv-01232-SPL Document 153 Filed 09/01/21 Page 6 of 12




 1   been scheduled for this case, so there is no likelihood of disruption at trial. See, e.g.,
 2   Montgomery v. Wal-Mart Stores, Inc., No. 12CV3057-AJB (DHB), 2015 WL 11233382,
 3   at *2 (S.D. Cal. Sept. 24, 2015) (rejecting motion to exclude expert testimony in part
 4   because the defendant “has had ample time to conduct any necessary discovery in response
 5   to [the expert’s] designation and report, and there is no disruption of trial which has not
 6   even been scheduled yet”). Further, Plaintiff has not made a showing, nor can the Court
 7   conclude based on the record, that the failure to include Mr. Fink’s prior testimony or
 8   compensation was in bad faith—particularly considering they have since disclosed that
 9   information.
10          In sum, Garrison’s violation of FRCP 26 is harmless, so the Court will not exclude
11   his testimony on this basis.
12          b. Bad Faith
13          In the Motion to Preclude, Defendant argues that Mr. Fink’s opinions that Defendant
14   acted in bad faith should be excluded because they go to the ultimate issue of law and
15   invade the province of the jury. (Doc. 112 at 8–10). Plaintiff responds that Mr. Fink will
16   only testify to Defendant’s “actions that, in his opinion, show bad faith because the[y]
17   deviate from industry standards.” (Doc. 126 at 9). In the Joint Notice, Defendant
18   additionally argues that admission of Mr. Fink’s opinions related to bad faith would be an
19   “end run” around the Court’s July 20, 2021 Order granting summary judgment to
20   Defendant on Plaintiff’s bad faith claim. (Doc. 150 at 5). Plaintiff argues that this testimony
21   should be allowed despite the Court’s summary judgment ruling because there is a triable
22   question of fact as to whether Defendant materially breached the parties’ contract by
23   misapplying the 10% cap, and conformance with standards of good faith and fair dealing
24   is a factor relevant to materiality. (Doc. 150 at 2).
25          The Court agrees that standards of good faith and fair dealing are relevant to the
26   issue of materiality under Arizona law. See Rev. Ariz. Jury Instr. (Civil) (Contract 9) (7th
27   ed. 2020) (citing Restatement (Second) of Contracts § 241 (1981)). But the Court has
28   already concluded, as a matter of law, that Defendant “did not act in bad faith when


                                                    6
         Case 2:19-cv-01232-SPL Document 153 Filed 09/01/21 Page 7 of 12




 1   misapplying the 10% cap.” (Doc. 148 at 8). The Court held that “Plaintiff fail[ed] to set
 2   forth facts indicating that Defendant acted without reasonable or fairly debatable grounds
 3   because it relied on the advice of counsel.”2 (Doc. 148 at 9). Accordingly, the Court will
 4   not entertain further arguments as to whether Defendant acted in good or bad faith. Mr.
 5   Fink is precluded from opining on the issue of bad faith as it is not “relevant to the task at
 6   hand” and does not “logically advance[ ] a material aspect of [Plaintiff’s] case.” Daubert
 7   II, 43 F.3d at 1315 (quoting Daubert I, 509 U.S. at 597).
 8            The issue of materiality remains triable, however, as “[a]dherence to the standards
 9   [of good faith and fair dealing] . . . is not conclusive, since other circumstances may cause
10   a failure [to perform] to be material in spite of such adherence.” Restatement (Second) of
11   Contracts § 241 cmt. f (1981). Plaintiff states in the Joint Notice that she also intends to
12   proffer Mr. Fink’s expert testimony on industry standards regarding “the reasonableness of
13   Plaintiff’s expectations” and “the reasonableness of Defendant’s assurances,” both of
14   which are factors relevant to materiality. (Doc. 150 at 2). Though Mr. Fink’s report is
15   clearly centered on the bad faith issue and the vast majority of it is precluded on that basis,
16   the Court will address the additional arguments raised in Defendant’s Motion to Preclude
17   insofar as they may relate to the reasonableness factors.
18            c. Applicable Law/Duty
19            Defendant seeks to preclude Mr. Fink from instructing the jury on duty and
20   applicable law. (Doc. 112 at 4). “It is well-established . . . that expert testimony concerning
21   an ultimate issue is not per se improper.” Elsayed Mukhtar v. Cal. State Univ., Hayward,
22   299 F.3d 1053, 1066 n. 10 (9th Cir. 2002), overruled on other grounds by United States v.
23   Bacon, 979 F.3d 766, 770 (9th Cir. 2020). Indeed, FRE 704(a) provides that expert
24   testimony that is “otherwise admissible is not objectionable because it embraces an
25
26   2
       It bears noting that portions of Mr. Fink’s report consist of conclusory legal assertions
27   that directly contravene the Court’s findings in the July 20, 2021 Order. For example, Mr.
     Fink asserts that “there was no reasonable basis” for Defendant’s delay in paying
28   Plaintiff’s claim (Doc. 112-1 at 19), contradicting Court’s the summary judgment ruling.

                                                   7
     Case 2:19-cv-01232-SPL Document 153 Filed 09/01/21 Page 8 of 12




 1   ultimate issue to be decided by the trier of fact.” That said, the Ninth Circuit has held that
 2   “an expert witness cannot give an opinion as to her legal conclusion, i.e., an opinion on an
 3   ultimate issue of law.” Id. Similarly, “instructing the jury as to the applicable law is the
 4   distinct and exclusive province of the court.” Hangarter v. Provident Life & Accident Ins.
 5   Co., 373 F.3d 998, 1016 (9th Cir. 2004) (citation and quotation marks omitted). Moreover,
 6   “courts have prohibited expert opinion that applies the law to the facts, as this usurps the
 7   role of the jury.” McDevitt v. Guenther, 522 F. Supp. 2d 1272, 1292–93 (D. Haw. 2007)
 8   (citing Marx & Co. v. Diners’ Club, Inc., 550 F.2d 505, 508–11 (2d Cir. 1977)); see also
 9   Montoya Lopez v. Allstate Ins. Co., 282 F. Supp. 2d 1095, 1105 (D. Ariz. 2003) (excluding
10   an expert opinion consisting “primarily of legal conclusions as to the reasonableness of [an
11   insurer’s] actions, which are not proper matters for an expert opinion”).
12          There are several portions of Mr. Fink’s report that impermissibly seek to instruct
13   the jury on applicable law and apply law to fact, though most go to the bad faith issue and
14   are excluded on that basis. For example, his opinion states that “an insurer’s reasonable
15   reliance on an expert opinion insulates the insurer from bad faith liability” and makes the
16   conclusory assertion that “Garrison’s decisions were not reasonable.” (Doc. 112-1 at 20).
17   Similarly, Mr. Fink’s report lists the bases on which punitive damages may be awarded—
18   another issue on which the Court granted summary judgment in favor of Defendant in its
19   July 20, 2021 Order and to which Mr. Fink thus may not testify—and improperly and
20   incorrectly concludes that Defendant “committed all these offenses which warrant punitive
21   damages.” (Doc. 112-1 at 20). Such portions not only intrude on the court’s role by
22   instructing the jury on the law, but also intrude on the jury’s role by applying the law to
23   the facts of the case. Mr. Fink may testify to industry standards that relate to Plaintiff’s
24   reasonable expectations and Defendant’s reasonable assurances, but he may not testify to
25   legal standards or their application.
26          d. Policy Interpretation
27          The Ninth Circuit has held that “[a]lthough experts may disagree in their
28   conclusions, their testimony cannot be used to provide legal meaning or interpret the


                                                   8
     Case 2:19-cv-01232-SPL Document 153 Filed 09/01/21 Page 9 of 12




 1   [insurance] policies as written.” McHugh v. United Serv. Auto. Ass’n, 164 F.3d 451, 454
 2   (9th Cir. 1999); see also Santan Crossing Pro. Plaza Condo. Ass’n v. Westfield Ins. Co.,
 3   No. CV-20-00792-PHX-SPL, 2020 WL 7042841, at *2 (D. Ariz. Oct. 30, 2020) (“Whether
 4   a claim is within an insurance company’s policy coverage is a question of law for the
 5   court.”). As such, Defendant argues that Mr. Fink’s opinions related to the scope of
 6   Plaintiff’s insurance policy, particularly whether the 10% limit on personal property
 7   applies to Plaintiff’s insurance claim, should be excluded. (Doc. 112 at 7). Plaintiff argues
 8   that the report does not provide opinions on the scope of coverage given that Defendant
 9   admits that the 10% limit was incorrectly applied to Plaintiff’s claim. Instead, Plaintiff
10   argues, Mr. Fink “opines that because . . . the ten percent limit did not apply, as [Defendant]
11   initially claimed, evidence of the insurer’s claims handling and actions support a finding
12   of bad faith.” (Doc. 126 at 8).
13          As discussed, the Court will preclude Mr. Fink from opining on the bad faith issue
14   because of the Court’s summary judgment ruling. Plaintiff makes no argument that the
15   portions of Mr. Fink’s opinion that Defendant seeks to have precluded as improper policy
16   interpretations go to any issue other than bad faith. And on the Court’s own review of the
17   report, the Court finds no opinions on the scope of coverage that relate to Plaintiff’s
18   reasonable expectations or Defendant’s reasonable assurances, the remaining issues to
19   which Plaintiff seeks to have Mr. Fink testify. To the extent Mr. Fink must testify to the
20   undisputed assertion that the 10% limit was improperly applied to Plaintiff’s insurance
21   claim in order to contextualize any admissible opinions he provides on the reasonableness
22   issues, he may do so, as such testimony does not “provide legal meaning or interpret the
23   polic[y] as written.” McHugh, 164 F.3d at 454. But Mr. Fink may not discuss or interpret
24   the scope of the policy in order to argue bad faith.
25          e. Intent, Motive, or State of Mind
26          Defendant next argues that Mr. Fink’s report contains various statements that
27   improperly “state or imply [Defendant’s] alleged intent, motive, goals, or state of mind.”
28   (Doc. 112 at 11). Plaintiff counters that the statements Defendant seeks to preclude go not


                                                   9
     Case 2:19-cv-01232-SPL Document 153 Filed 09/01/21 Page 10 of 12




 1   to state of mind but rather to Defendant’s conduct and that Plaintiff will not elicit state-of-
 2   mind testimony from Mr. Fink at trial. (Doc. 126 at 10–12).
 3          The Court notes at the outset that few, if any, of Mr. Fink’s statements that
 4   Defendant seeks to preclude on this basis survive the exclusion of opinions related to bad
 5   faith. Most of the statements Defendant cites are conclusory assertions that Defendant tried
 6   to “deceive” or “defraud” Plaintiff by initially applying the 10% cap, along with other
 7   similar allegations. (Doc. 112 at 11–12). But the Court has already held as a matter of law
 8   that “Plaintiff fail[ed] to set forth facts indicating that Defendant acted without reasonable
 9   or fairly debatable grounds” and thus, Defendant did not act in bad faith. (Doc. 148 at 9).
10   As stated, Mr. Fink will not be permitted to testify otherwise.
11          To the extent that portions of Mr. Fink’s report survive, this Court has held that
12   testimony by a claims handling expert as to an insurance company’s “intent, motive, or
13   state of mind” lacks the requisite helpfulness for expert testimony because “[t]he jury is
14   sufficiently capable of drawing its own inferences” on those topics. Hunton v. Am. Zurich
15   Ins. Co., No. CV-16-00539-PHX-DLR, 2018 WL 1182550, at *2 (D. Ariz. Mar. 7, 2018)
16   (quoting Siring v. Or. State Bd. Of Higher Educ. ex rel. E. Or. Univ., 927 F. Supp. 2d 1069,
17   1077 (D. Or. 2013)). In Hunton, the court held that that the plaintiff could present expert
18   testimony regarding pervasive claims handling failures but that it was for the jury to draw
19   any inferences from those failures regarding the defendant’s mental state. Id. Likewise,
20   here, Mr. Fink may testify about Defendant’s actions in relation to applicable industry
21   standards, but he may not state conclusions about Defendant’s motives or mindset in
22   pursuing that course of conduct.
23          f. Arizona Unfair Claims Settlement Practices Act and Unfair Claims
24             Settlement Practices Regulation
25          Finally, Defendant seeks to preclude Mr. Fink from referring to the Arizona Unfair
26   Claims Settlement Practices Act, A.R.S. § 20-461 (the “Act”) and the Arizona Unfair
27   Claims Settlement Practices Regulation, R20-6-801 (the “Regulation”), arguing that such
28   testimony is inadmissible under the terms of the Act. (Doc. 112 at 12). Defendant correctly


                                                   10
     Case 2:19-cv-01232-SPL Document 153 Filed 09/01/21 Page 11 of 12




 1   notes that the Act expressly prohibits a private right of action based on a violation of the
 2   Act or Regulation and cites case law that emphasizes that point. See Melancon v. USAA
 3   Cas. Ins. Co., 174 Ariz. 344, 347, 849 P.2d 1374, 1377 (Ct. App. 1992) (finding a jury
 4   instruction that gave the impression that a violation of the Regulation entitled plaintiffs to
 5   relief was improper); Am. United Life Ins. Co. v. Broatch, No. CV-13-00956-PHX-DLR,
 6   2014 WL 11514479, at *7 (D. Ariz. Aug. 29, 2014) (finding plaintiff’s allegation that
 7   defendant insurance company failed to abide by time guidelines in the Regulation was
 8   insufficient to establish a claim for bad faith).
 9          But Plaintiff does not argue that she is entitled to relief based on a violation of the
10   Act or Regulation, nor does Mr. Fink’s report suggest as much. Rather, Mr. Fink properly
11   refers to various provisions of the Act and Regulation as industry guidelines for handling
12   insurance claims. (Doc. 112-1 at 19–20). It is well established in the Ninth Circuit that a
13   claims handling expert may testify to applicable industry standards. See, e.g., King v.
14   GEICO Indem. Co., 712 Fed. Appx. 649, 651 (9th Cir. 2017) (“Although it is well
15   established that experts may not give opinions as to legal conclusions, experts may testify
16   about industry standards, and the reasonableness of an insurer’s claims handling is
17   generally an issue of fact.”); Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d
18   998, 1017 (9th Cir. 2004) (holding that the district court did not err by allowing an expert
19   to testify about industry standards even though the testimony referred to California’s Unfair
20   Settlement Claims Practices Act). And as this Court has previously found, “[t]he standards
21   of conduct for insurers and adjusters in Arizona follow the National Association of
22   Insurance Commissioners (‘NAIC’) model rules, which were adopted in the Arizona
23   Unfair Claims Settlement Practices Act.” Temple v. Hartford Ins. Co. of the Midwest, 40
24   F. Supp. 3d 1156, 1161 (D. Ariz. 2014). Mr. Fink may therefore “refer to” the Act and
25   Regulation “to the extent necessary to explain the facts of [his] opinions” regarding
26   industry standards as they relate to the reasonableness issues. Id. However, the Court
27   cautions Plaintiff against any implication that a violation of the Act or Regulation on its
28   own entitles Plaintiff to relief, and Defendant is free to object if such an implication arises


                                                    11
     Case 2:19-cv-01232-SPL Document 153 Filed 09/01/21 Page 12 of 12




 1   at trial.
 2           IT IS THEREFORE ORDERED that Defendant’s Motion to Preclude Opinions
 3   and Statements of Plaintiff’s Claims Handling Expert (Doc. 112) and the related Joint
 4   Notice (Doc. 150) are granted in part and denied in part to the extent stated in this Order.
 5           Dated this 1st day of September, 2021.
 6
 7                                                    Honorable Steven P. Logan
                                                      United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 12
